        Case 2:18-cv-13556-SM-KWR Document 65 Filed 04/16/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA

KHOLKAR VISHVESHWAR GANPAT,               *                   CIVIL ACTION
    Plaintiff,                            *
                                          *                   NO. 2:18-cv-13556 “E” (4)
VERSUS                                    *
                                          *                   JUDGE SUSIE MORGAN
EASTERN PACIFIC SHIPPING PTE. LTD.,       *
d/b/a “EPS”,                              *                   CHIEF MAGISTRATE JUDGE
       Defendant.                         *                   KAREN WELLS ROBY
*******************************************



             CONSENT MOTION FOR LEAVE TO FILE A REPLY
 IN SUPPORT OF MOTION TO COMPEL PERSONAL JURISDICTION DISCOVERY

       NOW INTO COURT, through undersigned counsel, comes Vishveshwar Ganpat Kholkar

(“Plaintiff”) who respectfully moves this Honorable Court for an Order granting him leave to file a

Reply in support of his “Motion to Compel Personal Jurisdiction Discovery” (Rec. Doc. 57) into the

record of the above-captioned matter.

       Counsel for Eastern Pacific Shipping Pte. Ltd. (“Eastern Pacific”) has been personally

contacted and has consented to the granting of this motion.

                                             Respectfully submitted,

                                              /s/ Richard M. Martin, Jr.
                                             Richard M. Martin, Jr., LA Bar #08998
                                             Lamothe Law Firm, LLC
                                             400 Poydras Street, Suite 1760
                                             New Orleans, LA 70130
                                             Telephone: (504) 704-1414
                                             E-Mail: rmartin@lamothefirm.com
                                             Local Counsel for Plaintiff



                                           Page 1 of 2
       Case 2:18-cv-13556-SM-KWR Document 65 Filed 04/16/19 Page 2 of 2




                                         And:   Alejandro J. Gonzalez, TA, FL Bar # 015293
                                                Quintairos, Prieto, Wood & Boyer, P.A.
                                                9300 S. Dadeland Blvd. 4th Floor
                                                Miami, FL 33156
                                                Telephone: (305) 670-1101
                                                E-Mail: agonzalez@qpwblaw.com
                                                Counsel for Plaintiff pro hac vice


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading has this day been
forwarded to the following counsel of record to this proceeding by electronic transmission, facsimile
and/or by depositing same in the United States Postal Service, properly addressed and postage
prepaid, this 16th day of April, 2019.

                                                 /s/ Richard M. Martin, Jr.
                                                 RICHARD M. MARTIN JR., LA Bar #08998)




                                                Page 2 of 2
